 Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 1 of 21 PageID #: 379




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-1938-LPS
           v.                             )
                                          )
 ZENARA PHARMA PRIVATE LTD. And           )
 BIOPHORE INDIA PHARMACEUTICALS           )
 PRIVATE LTD.,                            )
                                          )
                   Defendants.            )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-1939-LPS
           v.                             )
                                          )
 AJANTA PHARMA LTD.,                      )
                                          )
                   Defendant.             )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-1952-LPS
           v.                             )
                                          )
 AMNEAL PHARMACEUTICALS LLC,              )
 AMNEAL PHARMACEUTICALS                   )
 COMPANY GMBH, and RAKS PHARMA            )
 PVT. LTD.,                               )
                                          )
                   Defendants.            )




{01612685;v1 }                        1
 Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 2 of 21 PageID #: 380




 OTSUKA PHARMACEUTICAL CO., LTD.    )
 and H. LUNDBECK A/S,               )
                                    )
                  Plaintiffs,       )
                                    ) C.A. No. 19-1954-LPS
        v.                          )
                                    )
 HETERO LABS LTD., HETERO LABS LTD. )
 UNIT-V, HETERO USA, INC., HETERO   )
 DRUGS LTD., and HONOUR LAB LTD.,   )
                                    )
                  Defendants.       )
                                    )
 OTSUKA PHARMACEUTICAL CO., LTD.    )
 and H. LUNDBECK A/S,               )
                                    )
                  Plaintiffs,       )
                                    ) C.A. No. 19-1955-LPS
        v.                          )
                                    )
 TEVA PHARMACEUTICALS USA, INC.,    )
                                    )
                  Defendant.        )
                                    )
 OTSUKA PHARMACEUTICAL CO., LTD.    )
 and H. LUNDBECK A/S,               )
                                    )
                  Plaintiffs,       )
                                    ) C.A. No. 19-1956-LPS
        v.                          )
                                    )
 PRINSTON PHARMACEUTICAL INC.,      )
                                    )
                  Defendant.        )
                                    )




{01612685;v1 }                        2
 Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 3 of 21 PageID #: 381




 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          )   C.A. No. 19-1964-LPS
           v.                             )
                                          )
 ALKEM LABORATORIES LTD.,                 )
                                          )
                   Defendant.             )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          )   C.A. No. 19-1965-LPS
           v.                             )
                                          )
 AUROBINDO PHARMA LTD. and                )
 AUROBINDO PHARMA USA, INC.,              )
                                          )
                   Defendants.            )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          )   C.A. No. 19-1977-LPS
           v.                             )
                                          )
 UNICHEM LABORATORIES LTD.,               )
                                          )
                   Defendant.             )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          )   C.A. No. 19-1987-LPS
           v.                             )
                                          )
 ACCORD HEALTHCARE INC.,                  )
                                          )
                   Defendant.             )
                                          )


{01612685;v1 }                        3
 Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 4 of 21 PageID #: 382




 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-1988-LPS
           v.                             )
                                          )
 LUPIN LIMITED AND LUPIN                  )
 PHARMACEUTICALS, INC.,                   )
                                          )
                   Defendants.            )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-2006-LPS
           v.                             )
                                          )
 APOTEX INC., APOTEX CORP., APOTEX        )
 PHARMACHEM INC., and SIGNA S.A. DE       )
 C.V.,                                    )
                                          )
                   Defendants.            )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-2007-LPS
           v.                             )
                                          )
 ALEMBIC PHARMACEUTICALS LTD. and         )
 ALEMBIC PHARMACEUTICALS, INC.,           )
                                          )
                   Defendants.            )
                                          )




{01612685;v1 }                        4
 Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 5 of 21 PageID #: 383




 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-2008-LPS
           v.                             )
                                          )
 OPTIMUS PHARMA PVT. LTD.,                )
                                          )
                   Defendant.             )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 and H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-2009-LPS
           v.                             )
                                          )
 MSN LABORATORIES PVT. LTD., MSN          )
 PHARMACEUTICALS INC., and MSN LIFE       )
 SCIENCES PVT. LTD.,                      )
                                          )
                   Defendants.            )
                                          )
 OTSUKA PHARMACEUTICAL CO., LTD.          )
 AND H. LUNDBECK A/S,                     )
                                          )
                   Plaintiffs,            )
                                          ) C.A. No. 19-2024-LPS
           v.                             )
                                          )
 ZYDUS PHARMACEUTICALS (USA) INC.         )
 AND CADILA HEALTHCARE LTD.,              )
                                          )
                   Defendants.            )
                                          )
                                          )




{01612685;v1 }                        5
 Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 6 of 21 PageID #: 384




 OTSUKA PHARMACEUTICAL CO., LTD.                     )
 AND H. LUNDBECK A/S,                                )
                                                     )
                        Plaintiffs,                  )
                                                     ) C.A. No. 19-2065-LPS
           v.                                        )
                                                     )
 MACLEODS PHARMACEUTICALS LTD.                       )
 and MACLEODS PHARMA USA, INC.,                      )
                                                     )
                        Defendants.                  )
                                                     )
 OTSUKA PHARMACEUTICAL CO., LTD.                     )
 AND H. LUNDBECK A/S,                                )
                                                     )
                        Plaintiffs,                  )
                                                     ) C.A. No. 19-2080-LPS
           v.                                        )
                                                     )
 SANDOZ INC. and SANDOZ                              )
 INTERNATIONAL GMBH,                                 )
                                                     )
                        Defendants.                  )
                                                     )


                                      JOINT STATUS REPORT

         Pursuant to the Court’s September 14, 2020 Order (D.I. 25 in C.A. No. 19-1938-LPS), the

parties submit this joint status report as to how they believe these cases should proceed.

         This is an action for patent infringement of Otsuka Pharmaceutical Co., Ltd.’s patents

covering REXULTI® (brexpiprazole), an antipsychotic drug for the treatment of schizophrenia and

major depressive disorder. Defendants in these actions have submitted Abbreviated New Drug

Applications (“ANDAs”) seeking U.S. Food and Drug Administration (“FDA”) approval for their

generic brexpiprazole products giving rise to Plaintiffs’ allegations of patent infringement.

Plaintiffs have asserted five patents-in-suit: U.S. Patent Nos. 7,888,362; 8,349,840; 8,618,109;

9,839,637 and 10,307,419 (“the ’419 patent”), which cover brexpiprazole, its use and

pharmaceutical formulations.
{01612685;v1 }                                   6
 Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 7 of 21 PageID #: 385




         In addition to discussing the Rule 12(c) issues pertaining to the ’419 patent, the parties

have largely agreed to a schedule and to consolidation of these actions into lead action C.A. No.

19-1938-LPS. The Proposed Scheduling Order is attached as Exhibit 1 hereto. In the hope that it

will be helpful, the parties set forth their positions concerning the remaining disputes regarding

the Scheduling Order in Section III below.

I.       Rule 12(c)-Related Motions

         PLAINTIFFS’ POSITION:

         The Rule 12(c) motions of Optimus, Prinston and Hetero and the motion for leave to file a

Rule 12(c) motion of Zenara should all be dismissed or disallowed for common reasons: (1) they

are not case dispositive and will not significantly streamline these actions; and (2) they

impermissibly rely on matters outside the pleadings—their ANDAs and the prosecution file

histories of the ’419 patent and its parent applications (e.g., Par Pharm., Inc. v. Hospira, Inc., No.

17-cv-944-JFB-SRF, 2018 WL 3343238, at *2-3 (D. Del. May 11, 2018)). These Rule 12(c)-

related motions should be denied for the additional reason that each of the defendants has failed to

establish that it is entitled to the relief it seeks on the merits.

         Here, where none of these defendants has established entitlement to the entry of judgment

of non-infringement as a matter of law based solely on the pleadings, Plaintiffs respectfully urge

the Court to follow its longstanding practice of not permitting dispositive motions in Hatch-

Waxman cases—cases in which comprehensive post-trial briefing already will occur immediately

after trial in any event. Unlike the Amgen, Bendamustine, and Eagle cases on which Defendants

heavily rely, resolving these four motions in favor of Defendants will not end any one of the

eighteen related matters. The Court will have to consider infringement of the ’419 patent for each

defendant in addition to validity and infringement of the four other patents-in-suit. Thus, these

cases are going to proceed. And the parties have largely agreed to a schedule that provides
{01612685;v1 }                                       7
    Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 8 of 21 PageID #: 386




adequate time for fact and expert discovery related to the ’419 patent. Moreover, Plaintiffs believe

that the Court will benefit from a fully developed record, including fact and expert discovery on

these important issues of infringement. See Par Pharm., Inc. v. Hospira, Inc., No. 17-cv-944-JFB-

SRF, D.I. 83, ¶7 (D. Del. Aug. 14, 2018) (“[Plaintiff] should also be given the opportunity to

develop a full factual record . . . .”); Lupin Atlantis Holdings v. Ranbaxy Labs., Ltd., No. 10-cv-

3897, 2011 WL 1540199, at *3 (E.D. Pa. Apr. 21, 2011).

         DEFENDANTS’ POSITION:

         Plaintiffs have sued 18 defendant groups, asserting five patents alleged to cover products

described in defendants’ ANDAs for brexpiprazole tablets. One of those patents, U.S. Patent No.

10,307,419 (“the ’419 patent”), is a formulation patent directed to pharmaceutical products that

contain brexpiprazole and methods for manufacturing those compositions, while the other four

patents (which are from the same family) are directed to the compound brexpiprazole and methods

of using brexpiprazole to treat various conditions. The ’419 patent is the only patent for which the

specific excipients in defendants’ formulations and in the prior art are relevant, and it has a

different inventor from the other four patents. The ’419 patent expires over six years later than the

other four patents.

         As the Court has noted, four of the 18 defendants have already filed1 motions seeking a

judgment on the pleadings as to plaintiffs’ claim for infringement of the ’419 patent and many

other defendants seek the Court’s guidance on how best to manage issues regarding

noninfringement of this patent.       Early resolution of defendants’ noninfringement claims




1
 Prinston (No. 19-1956, D.I. 15), Optimus (No. 19-2008, D.I. 12), Biophore (No. 19-1938, D.I.
12) (motion for leave to file a Rule 12(c) motion); and Hetero (No. 19-1954, D.I. 27), as those
defendant groups are defined in the proposed Scheduling Order. All motions except the Hetero
motion are fully briefed and ready for decision.
{01612685;v1 }                                   8
 Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 9 of 21 PageID #: 387




concerning the ’419 patent could streamline fact and expert discovery, claim construction, and trial

because the Court would no longer have to address infringement issues regarding the sole

formulation patent as to many of the defendant groups. In the case of Apotex, the ’419 patent is

the only asserted patent, and its early resolution would dismiss the entire suit. For the rest of the

defendants, dismissing the ’419 patent would eliminate over six years of plaintiffs’ potential

exclusivity. Thus, although those cases would continue on the remaining patents, dismissal of the

’419 patent would be significant.

         In the four pending motions, defendants argue that their various ANDA products lack

required claim elements and that infringement under the doctrine of equivalents is precluded based

on, inter alia, the disclosure-dedication rule and/or prosecution history estoppel. Additional

motions contemplated by other defendants would rely on at least the same legal principles. Indeed,

the majority of the defendant groups assert similar noninfringement defenses concerning the ’419

patent (e.g., lack of infringement due to disclosure-dedication). Accordingly, resolution of the

pending 12(c) motions in defendants’ favor will likely be dispositive of plaintiff’s infringement

allegations as to nearly all defendants. Whether there is sufficient time in the proposed Scheduling

Order to complete discovery on the ’419 patent is irrelevant. The key is that discovery is

unnecessary and would be a waste of resources, and early resolution of the ’419 patent will

significantly impact the cases. Defendants refer to the existing 12(c) briefing for responses to the

substantive issues raised by plaintiffs.

         Invited by the Court’s September 14th Order, defendants propose a potential course of

action on how to proceed with these Rule 12(c) motions for the Court’s consideration. Given the

advanced stage of the currently pending motions, defendants request that the Court proceed with

deciding these motions. The defendants who have not filed Rule 12(c) motions wish to avoid



{01612685;v1 }                                   9
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 10 of 21 PageID #: 388




delaying resolution of these motions and burdening the Court with additional Rule 12(c) motions

directed to the same noninfringement issues at this time. However, those defendants would

appreciate the Court’s guidance as to when and how it would prefer to resolve similar non-

infringement arguments. Of course, if the Court prefers to address these issues through additional

Rule 12(c) motions, then the defendants who intend to file Rule 12(c) motions will certainly do

so, according to the Court’s preferred schedule—before the Court rules on the four currently

pending motions, or after. In any event, defendants request the opportunity to participate in any

hearing on the pending motions. With appropriate confidentiality provisions, these pending

motions can be heard at the same hearing, to the extent the Court deems a hearing necessary.

II.      Honour’s Motion to Dismiss

         PLAINTFFS’ POSITION:

         Honour Lab Ltd. (“Honour”) filed a motion pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss

Plaintiffs’ Complaint against it, asserting that Honour is not the holder or submitter of the relevant

ANDA. Plaintiffs respectfully request that the Court deny Honour’s pending motion for the

reasons presented in their brief (D.I. 18 in C.A. No. 19-1954-LPS).

III.     Scheduling Order

         A.      Summary Judgment (Paragraph 16)

         PLAINTIFFS’ POSITION:

         Plaintiffs oppose Defendants’ proposal for summary judgment of non-infringement of the

’419 patent. In December, when Defendants propose to exchange letter-briefs on the topic

(Proposed Scheduling Order at ¶16), fact discovery will have barely begun, and the parties will be

months away from the substantial completion of document production and a year away from the

start of expert discovery.



{01612685;v1 }                                   10
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 11 of 21 PageID #: 389




         Summary judgment on the bare record that will exist in December should not be permitted.

See Par Pharm., 2018 WL 3343238, at *3 (“[A]n infringement adjudication cannot be completed

merely by reviewing the ANDA, and without taking into account any other evidence—including,

most notably, expert testimony.”) (quoting Lupin, 2011 WL 1540199, at *3); Par Pharm., No. 17-

cv-944-JFB-SRF, D.I. 83 at ¶7.

         Nor should summary judgment be permitted after fact and expert discovery have occurred.

By that time, the cases will be close to trial, and hearing summary judgment motions would

unnecessarily waste the Court’s and parties’ resources, particularly given the post-trial briefing

that will occur. For at least these reasons, Plaintiffs respectfully request that the Court follow its

typical practice disfavoring dispositive motions in Hatch-Waxman cases.

         DEFENDANTS’ POSITION:

         One of the few disputed aspects of the proposed Scheduling Order is that defendants

request permission to file letter briefs seeking leave to file motions for summary judgment of

noninfringement of the ’419 patent after plaintiffs serve infringement contentions. (See ¶ 16.) If

the Court prefers not to resolve noninfringement of the ’419 patent on Rule 12(c) motions,

Defendants request that they at least be allowed to request permission to file early motions for

summary judgment regarding noninfringement of the ’419 patent. Defendants’ proposed schedule

for summary judgment makes sense because it is after plaintiffs present their infringement

contentions but before wasteful discovery that is unnecessary as a matter of law.

         B.      Sur-reply Expert Reports (Paragraph 9(j))

         PLAINTIFFS’ POSITION:

         A defendant’s obviousness challenge must address objective indicia of non-obviousness.

Apple Inc. v. Samsung Elecs. Co., 839 F.3d 1034, 1048 (Fed. Cir. 2016) (en banc); In re

Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1076-80
{01612685;v1 }                                   11
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 12 of 21 PageID #: 390




(Fed. Cir. 2012). In practice, plaintiffs—and not defendants—put forth objective evidence of

nonobviousness, and typically they do so for the first time in a rebuttal expert report. That is what

the parties contemplate here. Proposed Scheduling Order at ¶9(j). Without the sur-reply that

Plaintiffs propose, this important issue will be limited to only two rounds of expert reports, whereas

the remaining issues benefit from three. Plaintiffs thus urge this Court to permit a sur-reply expert

report on this topic consistent with other scheduling orders entered in this district. E.g., Biogen

Int’l GmbH v. Amneal Pharms. LLC, No. 17-cv-823-LPS, D.I. 22 Scheduling Order, 13-14 (D.

Del. Feb, 2, 2018) (“Sur-reply reports on validity that will be limited to Plaintiffs’ response to

objective evidence of nonobviousness raised in Defendants’ reply expert reports on validity are

due on or before July 25, 2019.”); Cornell Univ. v. Illumina, Inc., No. 10-cv-433-LPS-MPT, D.I.

267 Joint Stipulation and Order to Amend the Scheduling Order and Amend the Complaint, 3-4

(D. Del. Mar. 23, 2015); AbbVie Inc. v. Hetero USA Inc., No. 13-cv-852-RGA, D.I. 55, Scheduling

Order, 7 (D. Del. June 30, 2014) (“Sur-reply expert reports by Plaintiffs, limited to expert opinions

contradicting or rebutting the Defendants’ expert opinions relating to secondary considerations of

non-obviousness, are due on or before April 27, 2015.”); Forest Labs., LLC v. Sigmapharm Labs.,

LLC, No. 14-cv-1119-SLR, D.I. 21 Scheduling Order, 6-7 (D. Del. Feb. 3, 2015) (“Plaintiffs may

file Sur-reply reports on secondary consideration arguments raised for the first time in Defendants’

Supplemental reports by April 28, 2016.”).

         DEFENDANTS’ POSITION:

         Defendants propose that invalidity be treated like any other issue, with three rounds of

expert reports, and the party with the burden on the issue serving the third and final report.

Plaintiffs’ possible raising of secondary considerations in an invalidity rebuttal report does not

change plaintiffs’ or defendants’ respective overall burdens with respect to invalidity. Secondary



{01612685;v1 }                                   12
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 13 of 21 PageID #: 391




considerations is part of invalidity due to obviousness, an issue on which defendants bear the

overall burden. Plaintiffs’ logic could equally be provided to grant defendants a sur-reply

noninfringement report, something they do not seek. For example, defendants may raise issues of

prosecution history estoppel for the first time in a noninfringement rebuttal report. Defendants do

not then get a sur-reply report on prosecution history estoppel. Likewise, Plaintiffs should not be

permitted to serve a sur-reply invalidity report.

         C.      Translations of Rule 33(d) Documents (Paragraph 9(g)(iii))

         PLAINTIFFS’ POSITION:

         Plaintiffs oppose Defendants’ blanket requirement to provide certified English translations

of every foreign-language document a party cites in responding to an interrogatory. Defendants’

proposal is procedurally premature. Cases in this Court and others that have addressed translations

of Rule 33(d) documents do so in the context of motions to compel after the responding party has

identified non-English language documents and the parties disagreed about whether English

translations were required and, if so, who should pay for them. Rather than automatically saddle

Plaintiffs with a significant burden to which they likely would be disproportionately subjected,

Plaintiffs respectfully request that the Court instead allow the parties to work out any translation

issues that may arise on a case-by-case basis.

         DEFENDANTS’ POSITION:

         Defendants propose that a party citing a foreign-language document in response to an

interrogatory be required to provide a certified translation. The inventors are Japanese, and, thus,

documents cited in response to interrogatories are likely to be in Japanese. Should plaintiffs choose

to take advantage of Rule 33(d), in whole or in part, rather than providing a fully self-contained

substantive written response in English, then plaintiffs should be required to translate the

documents. See Invensas Corp. v. Renesas Elecs. Corp., C.A. No. 11-448-GMS-CJB, 2013 U.S.
{01612685;v1 }                                      13
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 14 of 21 PageID #: 392




Dist. LEXIS 199894, at *16-17 (D. Del. May 8, 2013) (granting motion to compel translations of

documents produced under Fed. R, Civ. P. 33(d), noting that “there is a clear difference between

a party moving to compel translation of foreign-language documents simply produced in response

to requests for those specific documents, and . . . a party moving to compel translation of foreign-

language documents produced in response to interrogatories, where such production is an

alternative ‘option’ to answering the questions under the dictates of Rule 33(d)”). Defendants’

proposal is consistent with L.R. 7.1.3(d), which provides that when a party relies on foreign-

language evidence, that party must provide a certified English translation of that foreign-language

evidence.

         D.      Fact Depositions (Paragraph 9(h))

         PLAINTIFFS’ POSITION:

         Plaintiffs respectfully request that the Court adopt Plaintiffs’ position regarding fact

depositions as set forth in the Proposed Scheduling Order at Paragraph 9(h). Plaintiffs believe that

regardless of whether the depositions of Plaintiffs’ fact witnesses proceed in a foreign language,

100 total hours of deposition time and 12 total depositions should be more than sufficient for

Defendants to develop their case. Defendants’ proposal is unreasonably burdensome.

         DEFENDANTS’ POSITION:

         With respect to fact depositions, the parties agree that there should be an overall fact-

deposition hour limit for each side.      The parties also agree that, absent foreign-language

interpretation, individual fact depositions should be limited to seven hours (non-inventors) and ten

hours (inventors). The parties have the following intertwined areas of dispute: (1) whether

defendants should be limited to 12 fact depositions; (2) how much extra time should be allotted

for foreign language depositions that require an interpreter—twice the agreed individual-

deposition limit or merely an extra four hours; and (3) whether defendants should be limited to
{01612685;v1 }                                  14
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 15 of 21 PageID #: 393




100 or 180 hours of fact deposition testimony and whether additional time for translation should

count against that overall hours limit. Defendants will address these in turn.

         (1) Limiting defendants to 12 fact depositions would permit defendants to depose the

named inventors but no additional witnesses, such as financial or regulatory witnesses or any non-

inventor 30(b)(6) witnesses. There are twelve named inventors (including the sole inventor named

on the ’419 patent). At this stage of the case, defendants cannot know how many other witnesses

will have relevant information and which inventors Plaintiffs will call at trial. Moreover, the hours

limitations (including the agreed-upon limitations on individual depositions) will ensure

defendants do not depose an unreasonable number of witnesses or depose any witness for an

unreasonable amount of time. In addition, the parties have agreed to provisions that do not limit

the number of depositions that plaintiffs can take of each defendant. Plaintiffs’ attempt to impose

such a limitation on defendants only is one-sided and prejudicial.

         (2) As for the issue regarding added translation time for individual foreign-language

depositions, the inventors are all Japanese, and plaintiffs have not indicated that any inventor

understands English or agrees to forgo interpretation of attorney questions or their answers such

that the deposition can be conducted largely in English. As defendants’ collective prior experience

in Hatch-Waxman cases suggests, foreign-language-speaking inventors and/or the counsel

representing them do not agree to forgo interpreters, and the involvement of check and official

interpreters in a deposition at minimum doubles the length of the deposition because each question

and answer requires repeating.      Thus, defendants’ proposal of double time for individual

interpreted depositions is reasonable. See Transcript of Case Management Conference at 12-14,

Adverio Pharma Gmbh v. MSN Labs. Private Ltd. et al., C.A. No. 18-073 (LPS) (D. Del. Jun. 28,

2018), D.I. 32 (permitting double time for foreign language depositions) (Exhibit 2); Transcript at



{01612685;v1 }                                   15
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 16 of 21 PageID #: 394




39:12-23, 55:17-56:3, Teles AG Informationstechnologien v. Cisco Systems, Inc., C.A. No. 9-072-

SLR, D.I. 139(D. Del. Nov. 12, 2009) (Stark, J.) (permitting twice the amount of deposition time

for witnesses that required the use of a translator, including for an English-speaking-but-native-

German-speaking witness) (Exhibit 3).

         (3) With respect to the total hours allotment, and whether additional translation time counts

toward that allotment, defendants propose 180 hours excluding added translation time, whereas

plaintiffs propose 100 hours including added translation time. Once again, plaintiffs’ proposal is

insufficient, particularly in view of plaintiffs’ other proposals. Plaintiffs propose that interpreted,

inventor depositions last up to 10+4=14 hours. Thus, even though there are twelve named Japanese

inventors, plaintiffs would provide defendants with sufficient time for just over seven full-length

interpreted inventor depositions—let alone any non-inventor depositions, Defendants’ proposal is

based on 120 hours for inventor depositions (12 inventors, 10 hours each) plus 60 hours for non-

inventor 30(b)(6) witnesses and additional non-inventor witnesses. Defendants properly exclude

added translation time, which is incurred based on the needs of the witness, not the taking party.

Plaintiffs’ proposal to count such added translation time provides the perverse incentive to have a

bilingual witness testify in a foreign language in order to take up more time. Defendants’ proposal

encourages any bilingual witness to elect to be deposed as much as possible in English in order to

reduce the total length of the deposition.

IV.      New Complaints Related to U.S. Reissue Patent No. RE48,059

         PLAINTIFFS’ POSITION:

         Plaintiffs asserted U.S. Patent No. 7,888,362 (“the ’362 patent”) in the above-referenced

actions.2 The USPTO reissued the ’362 patent on June 23, 2020, as RE48,059 (“RE’059”). Claims



2
    The ’362 patent was not asserted against Apotex (C.A. No. 19-cv-2006-LPS).
{01612685;v1 }                                    16
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 17 of 21 PageID #: 395




1-9 of the ’362 patent and claims 1-9 of RE’059 are identical. New claims 10 and 11 are directed

to subgenera of original claims 3 and 4, respectively. New claims 12-15 of RE’059 depend from

original claims 7 and 9 and are directed to brexpiprazole or a salt thereof.

         Otsuka has received Paragraph IV Notice Letters regarding RE’059 from multiple

defendants. To date, Otsuka has filed new Complaints against the Alkem Defendant Group (20-

1286-LPS), Accord Defendant Group (20-1287-LPS), Amneal Defendant Group (20-1297-LPS),

Lupin Defendant Group (20-1296-LPS) and Unichem Defendant Group (20-1295-LPS). Plaintiffs

expect there to be others. Plaintiffs respectfully request that the Court consolidate these new

actions with the lead Civil Action No. 19-1938-LPS (Proposed Scheduling Order at ¶1) and that

the consolidated cases proceed according to the parties’ agreed-upon schedule.




 ASHBY & GEDDES                                       MORRIS JAMES LLP

 /s/ Steven J. Balick                                 /s/ Kenneth L. Dorsney

 Steven J. Balick (#2114)                             Kenneth L. Dorsney (#3726)
 Andrew C. Mayo (#5207)                               500 Delaware Avenue, Suite 1500
 500 Delaware Avenue, 8th Floor                       Wilmington, DE 19801
 P.O. Box 1150                                        (302) 888-6800
 Wilmington, DE 19899                                 kdorsney@morrisjames.com
 (302) 654-1888
 sbalick@ashbygeddes.com                              Attorneys for Zenara Pharma Private Ltd. and
 amayo@ashbygeddes.com                                Biophore India Pharmaceuticals Private Ltd.

 Attorneys for Plaintiffs Otsuka Pharmaceutical
 Co., Ltd. and H. Lundbeck A/S




{01612685;v1 }                                   17
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 18 of 21 PageID #: 396




 STAMOULIS & WEINBLATT, LLC                           YOUNG CONAWAY STARGATT
                                                      & TAYLOR, LLP

 /s/ Stamatios Stamoulis                              /s/ Robert M. Vrana

 Stamatios Stamoulis (#4606)                          Anne Shea Gaza (#4093)
 Richard C. Weinblatt (#5080)                         Robert M. Vrana (#5666)
 800 N. West Street, Third Floor                      Rodney Square
 Wilmington, DE 19801                                 1000 North King Street
 (302) 999-1540                                       Wilmington, DE 19801
 stamoulis@swdelaw.com                                (302) 571-6600
 weinblatt@swdelaw.com                                agaza@ycst.com
                                                      rvrana@ycst.com
 Attorneys for Defendant Ajanta Pharma Ltd.
                                                      Attorneys for Defendants Amneal
                                                      Pharmaceuticals LLC,
                                                      Amneal Pharmaceuticals, Inc.
                                                      Amneal Pharmaceuticals
                                                      Company Gmbh And Raks Pharma
                                                      Pvt. Ltd.

 MORRIS JAMES LLP                                     SHAW KELLER LLP

 /s/ Kenneth L. Dorsney                               /s/ Karen E. Keller

 Kenneth L. Dorsney (#3726)                           Karen E. Keller (#4489)
 500 Delaware Avenue, Suite 1500                      John W. Shaw (#3362)
 Wilmington, DE 19801                                 Nathan R. Hoeschen (#6232)
 (302) 888-6800                                       I.M. Pei Building
 kdorsney@morrisjames.com                             1105 North Market Street, 12th Floor
                                                      Wilmington, DE 19801
 Attorneys for Defendants Hetero USA, Inc.,           (302) 298-0700
 Hetero Drugs, Ltd., Hetero Labs, Ltd. Unit-V,        kkeller@shawkeller.com
 Hetero Labs, Ltd. and Honour Lab. Ltd.               jshaw@shawkeller.com
                                                      nhoeschen@shawkeller.com

                                                      Attorneys for Defendants Teva
                                                      Pharmaceuticals Usa, Inc.




{01612685;v1 }                                   18
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 19 of 21 PageID #: 397




 STAMOULIS & WEINBLATT LLC                        HEYMAN ENERIO GATTUSO
                                                  & HIRZEL LLP

 /s/ Stamatios Stamoulis                          /s/ Dominick T. Gattuso
 ___________________________________
 Stamatios Stamoulis (#4606)                      Dominick T. Gattuso (# 3630)
 800 N. West Street, Third Floor                  300 Delaware Avenue, Suite 200
 Wilmington, DE 19801                             Wilmington, Delaware 19801
 (302) 999-1540 – Ext.1                           (302) 472-7311
 stamoulis@swdelaw.com                            dgattuso@hegh.law

 Attorneys for Defendant Prinston                 Attorneys for Defendant Alkem Laboratories
 Pharmaceutical Inc.                              Ltd.

 MORRIS JAMES LLP                                 RICHARDS, LAYTON & FINGER, P.A.

 /s/ Kenneth L. Dorsney                           /s/ Renée Mosley Delcollo
 ___________________________________
 Kenneth L. Dorsney (#3726)                       Kelly E. Farnan (#4395)
 500 Delaware Avenue, Suite 1500                  Renée Mosley Delcollo (#6442)
 Wilmington, DE 19801                             One Rodney Square
 (302) 888-6800                                   920 N. King Street
 kdorsney@morrisjames.com                         Wilmington, DE 19801
                                                  (302) 651-7700
 Attorneys for Defendants Aurobindo Pharma        farnan@rlf.com
 Ltd. And Aurobindo Pharma USA, Inc.              delcollo@rlf.com

                                                  Attorneys for Defendant Unichem
                                                  Laboratories Ltd.

 ABRAMS & BAYLISS LLP                             PHILLIPS, MCLAUGHLIN & HALL, P.A.

 /s/ April M. Kirby                               /s/ John C. Phillips, Jr.

 John M. Seaman (#3868)                           John C. Phillips, Jr. (#110)
 April M. Kirby (#6152)                           David A. Bilson (#4986)
 20 Montchanin Road, Suite 200                    1200 North Broom Street
 Wilmington, Delaware 19807                       Wilmington, DE 19806
 (302) 778-1000                                   (302) 655-4200
 seaman@abramsbayliss.com                         jcp@pmhdelaw.com
 kirby@abramsbayliss.com                          dab@pmhdelaw.com

 Attorneys for Defendant Accord Healthcare        Attorneys for Defendants Lupin Limited and
 Inc.                                             Lupin Pharmaceuticals, Inc.


{01612685;v1 }                               19
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 20 of 21 PageID #: 398




 COZEN O’CONNOR                                      POTTER ANDERSON &CORROON LLP

 /s/ Thomas J. Francella, Jr.                        /s/ Bindu A. Palapura
 ___________________________________
 Thomas J. Francella, Jr. (#3835)                    David E. Moore (#3983)
 1201 N. Market Street, Suite 1001                   Bindu A. Palapura (#5370)
 Wilmington, DE 19801                                Stephanie E. O’Byrne (#4446)
 Tel: (302) 295-2023                                 Tracey E. Timlin (#6469)
 tfrancella@cozen.com                                Hercules Plaza, 6th Floor
                                                     1313 N. Market Street
 Attorneys for Defendants Apotex Inc., Apotex        Wilmington, DE 19801
 Corp., Apotex Pharmachem Inc., and Signa            (302) 984-6000
 S.A. de C.V.                                        dmoore@potteranderson.com
                                                     bpalapura@potteranderson.com
                                                     sobyrne@potteranderson.com
                                                     ttimlin@potteranderson.com

                                                     Attorneys for Defendants Alembic
                                                     Pharmaceuticals Ltd., and Alembic
                                                     Pharmaceuticals, Inc.

 STAMOULIS &WEINBLATT, LLP                           ABRAMS & BAYLISS LLP

 /s/ Stamatios Stamoulis                             /s/ April M. Kirby

 Stamatios Stamoulis (#4606)                         John M. Seaman (#3868)
 Richard C. Weinblatt (#5080)                        April M. Kirby (#6152)
 800 N West Street, Third Floor                      20 Montchanin Road, Suite 200
 Wilmington, DE 19801                                Wilmington, Delaware 19807
 (302) 999-1540                                      (302) 778-1000
 stamoulis@swdelaw.com                               seaman@abramsbayliss.com
 weinblatt@swdelaw.com                               kirby@abramsbayliss.com

 Attorneys for Defendant Optimus Pharma Pvt.         Attorneys for Defendants MSN Laboratories
 Ltd.                                                Pvt. Ltd., MSN Pharmaceuticals Inc., and MSN
                                                     Life Sciences Pvt. Ltd.




{01612685;v1 }                                  20
Case 1:19-cv-02080-LPS Document 18 Filed 09/30/20 Page 21 of 21 PageID #: 399




 YOUNG CONAWAY STARGATT                          MORRIS JAMES LLP
 & TAYLOR, LLP

 /s/ Pilar G. Kraman                             /s/ Kenneth L. Dorsney
                                                 ___________________________________
 Pilar G. Kraman (#5199)                         Kenneth L. Dorsney (#3726)
 Beth A. Swadley (#6331)                         500 Delaware Avenue, Suite 1500
 Rodney Square                                   Wilmington, DE 19801
 1000 North King Street                          (302) 888-6800
 Wilmington, DE 19801                            kdorsney@morrisjames.com
 (302) 571-6600
 pkraman@ycst.com                                Attorneys for Defendants Macleods
 bswadley@ycst.com                               Pharmaceuticals Ltd. and Macleods Pharma
                                                 USA, Inc.
 Attorneys for Defendants Zydus
 Pharmaceuticals (USA) Inc. and Cadila
 Healthcare Limited


 YOUNG CONAWAY STARGATT
 & TAYLOR, LLP

 /s/ Robert M. Vrana

 Anne Shea Gaza (#4093)
 Robert M. Vrana (#5666)
 Rodney Square
 1000 North King Street
 Wilmington, DE 19801
 (302) 571-6600
 agaza@ycst.com
 rvrana@ycst.com

 Attorneys for Defendants Sandoz Inc. and
 Sandoz International GmbH




{01612685;v1 }                              21
